Citation Nr: 1742923	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  08-13 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an evaluation greater than 10 percent for degenerative joint disease of the right knee.

2.  Entitlement to an evaluation greater than 10 percent for right knee strain with instability.

3.  Entitlement to an evaluation greater than 20 percent for degenerative disc disease of the lumbar spine. 

4.  Entitlement to a rating in excess of 10 percent prior to November 2, 2009, and in excess of 20 percent thereafter, for degenerative arthritis of the cervical spine. 

5.  Entitlement to a compensable evaluation for bilateral hearing loss. 

6.  Entitlement to an increased rating for loss of skull due to mastoidectomy, currently evaluated as 10 percent disabling prior to March 3, 2015, and 30 percent disabling thereafter.

7.  Entitlement to a compensable rating for cholesteatoma, status post mastoidectomy of the left ear.

8.  Entitlement to an evaluation greater than 10 percent for tendinopathy of the right foot.

9.  Entitlement to an evaluation greater than 10 percent for tendinopathy of the left foot.

10.  Entitlement to a total rating based on individual unemployability prior to August 18, 2015.

11.  Entitlement to service connection for a skin disability of the hands. 

12.  Entitlement to service connection for arthritis and numbness of the hands and fingers.

13.  Entitlement to service connection for arthritis of the ankles, left shoulder, left elbow, feet, and toes.

14.  Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel




INTRODUCTION

The Veteran served on active duty from April 1973 to April 1975, December 1981 to November 1988, and April 1989 to June 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of May 2005 and January 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In May 2014, the Veteran testified at a Board hearing that was conducted by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In December 2014, the Board remanded the Veteran's claim for additional development.  The case is once again before the Board. 

The above-mentioned December 2014 Board decision remanded the issues of entitlement to service connection for a disability manifested by head pain and a bilateral hip disability for additional development.  In a March 2017 rating decision, the RO granted service connection for these issues.  The Veteran has not disagreed with that decision and the issues are no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The Board will address the first seven issues listed on the title page in the decision below; the remaining seven issues will be addressed in the REMAND portion of the decision and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The service-connected degenerative joint disease of the right knee is manifested by a decreased range of motion based on flexion no worse than 110 degrees, and no further functional impairment noted after repetitive testing; extension of the knee is shown to be full. 

2.  The service-connected right knee strain with instability is not manifested by more than slight instability or subluxation of the right knee. 

3.  The service-connected degenerative disc disease of the lumbar spine is shown to be productive of a limitation of forward flexion less than 40 degrees.  Unfavorable ankylosis of the spine has not been demonstrated or approximated.

4.  The service-connected degenerative disc disease of the lumbar spine is shown to be associated with left lower extremity neuropathy which is manifested by numbness but is no worse than a mild impairment. 

5.  Prior to November 2, 2009, the service-connected degenerative arthritis of the cervical spine is shown to be manifested by a decreased range of motion greater than 30 degrees with pain and a combined range of motion to greater than 170 degrees with pain; there is no ankylosis of the cervical spine.

6.  Beginning on November 2, 2009, the service-connected degenerative arthritis of the cervical spine is shown to be manifested by a decreased range of motion greater than 15 degrees; there is no ankylosis of the cervical spine.

7.  The service-connected bilateral hearing loss is productive of no more than a Level I designation in the right ear and Level VII designation in the left ear.

8.  For the period on appeal, the area of loss of bone of the skull is greater than 4.619 cm2 but less than 7.355 cm2 and there is no evidence of brain hernia.  

9.  The cholesteatoma, status post mastoidectomy, is not manifested by a suppurative process and there is no evidence of aural polyps.





CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in excess of 10 percent for the service-connected degenerative joint disease of the right knee have not been met.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2016).

2.  The criteria for the assignment of a disability rating in excess of 10 percent for the service-connected right knee instability have not been met.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2016).

3.  The criteria for the assignment of an increased rating of 40 percent, but no more for the service-connected degenerative disc disease of the lumbar spine have been met.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).

4.  The criteria for the assignment of a separate 10 percent rating for left lower extremity neuropathy have been met.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. § 4.124a, Diagnostic Code 8720 (2016).

5.  The criteria for the assignment of an evaluation in excess of 10 percent for the service-connected degenerative arthritis of the cervical spine, prior to November 2, 2009, have not been met.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5242 (2016).

6.  The criteria for the assignment of an evaluation in excess of 20 percent for the service-connected degenerative arthritis of the cervical spine, from November 2, 2009, have not been met.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5242 (2016).

7.  The criteria for the assignment of a compensable disability rating for service-connected bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. § 4.86; Diagnostic Code 6100 (2016). 

8.  The criteria for the assignment of a disability rating of 30 percent, but no higher, for the service-connected loss of skull due to mastoidectomy have been met prior to March 3, 2015.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 4.71a, Diagnostic Code 5296 (2016).

9.  The criteria for the assignment of a disability rating in excess of 30 percent for the service-connected loss of skull due to mastoidectomy have not been met on or after March 3, 2015.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 4.71a, Diagnostic Code 5296 (2016).

10.  The criteria for a compensable rating for cholesteatoma, status post mastoidectomy have not been met.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. § 4.87a, Diagnostic Code 6200 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

Regarding VA's duty to notify, February 2005, March 2006, and October 2006 pre-adjudication letters notified the Veteran of the information and evidence needed to substantiate his claims and of his and VA's respective duties for obtaining evidence.  Accordingly, VA satisfied its duty to notify. 

With respect to the duty to assist, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  Specifically, the record contains the Veteran's service treatment records, service personnel records, VA and private medical records, VA examination reports, statements from the Veteran, lay statements, and records from the Social Security Administration. 

As noted, the Veteran's claim was remanded for additional development in December 2014.  Specifically, the Veteran's claim was remanded in order to obtain his VA treatment records and to schedule him for multiple VA examinations.  Upon review, the Veteran's treatment records were associated with his claims file and he was afforded the requested VA examinations in January 2015.  Thus, a review of the record reveals that there has been substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 

As the Board will discuss in its analysis, the Veteran was provided with VA examinations in January 2015.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examinations and rendered appropriate diagnoses consistent with the remainder of the evidence of record, and pertinent to the rating criteria.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In a series of emails associated with the Veteran's claims file in November 2015, the Veteran indicated that his January 2015 VA examinations were inadequate because the examiner did not review the claims file.  However, the examination reports indicate that the examiner reviewed the claims file and the Veteran acknowledged in his email that, after the examination, he called the Detroit Regional Office and was informed that his records were at the VA Medical Center where his examination occurred.  The Veteran also noted that he saw a VA compensation and pension clerk at that same Medical Center in March 2015 and was shown that his files were there in his office.  Because the examination reports indicate that the examiners reviewed the claims file, and the Veteran has acknowledged that his files were at the Medical Center where the examinations occurred, the Board finds that there is insufficient evidence to rebut the presumption of administrative regularity.  See Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) (There is a presumption of regularity under which Government officials are presumed to "have properly discharged their official duties.").  The Board therefore concludes that the examinations are adequate for rating purposes.  See 38 C.F.R. § 4.2.

The Veteran was afforded a hearing with the undersigned Veterans Law Judge in May 2014.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim. 

II.  Increased Rating Claims  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not specifically contemplated in the relevant rating criteria.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court of Appeals for Veterans Claims (Court) has further explained, however, that "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss."  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011). Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (with swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

	A.  Degenerative Joint Disease of the Right Knee

The Veteran's degenerative joint disease of the right knee is assigned a 10 percent rating under Diagnostic Codes 5010-5260.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

Diagnostic Code 5010 specifies that arthritis due to trauma and substantiated by X-ray findings will be rated as degenerative arthritis (Diagnostic Code 5003).  The Diagnostic Code for degenerative arthritis, 5003, specifies that arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved. 

Under Diagnostic Code 5260, a noncompensable evaluation is assigned for leg flexion limited to 60 degrees.  A 10 percent evaluation is warranted where flexion of the knee is limited to 45 degrees.  A 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A maximum 30 percent evaluation is warranted where flexion is limited to 30 degrees. 

Under Diagnostic Code 5261, limitation of extension of the leg provides a non-compensable rating if extension is limited to five degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a 50 percent rating if limited to 45 degrees. 

During the December 2005 VA examination, the Veteran demonstrated 0 to 110 degrees of motion in his right knee.  He reported that he can only tolerate walking about one block and then experiences weakness, instability, and a lack of endurance in his right knee.  Although he complained of pain, weakness, and instability after repetitive motion testing, the examination report does not indicate that these symptoms resulted in any additional functional impairment. 

During a November 2006 VA examination, the Veteran repeated that he can only tolerate walking one block and will experience weakness, instability, and a lack of endurance in his right knee.  Physical testing revealed that the Veteran maintained 0 to 120 degrees of motion with complaints "of pain at the endpoint."  Following the examination, the Veteran complained of fatigue and instability in his knee, however additional functional impairment was not identified. 

Range of motion testing conducted during a May 2011 VA examination revealed that the Veteran had 0 to 110 degrees of motion in his right knee.  The Veteran complained of stiffness, and episodes of dislocation or subluxation in his knee, however, the VA examiner stated that repetitive motion testing did not result in any additional functional impairment. 

Pursuant to the Board's remand, the Veteran was provided with an additional VA examination in January 2015.  Range of motion testing revealed that the Veteran maintained full extension and flexion (0 to 140 degrees) in his right knee.  It was noted that there was no evidence of pain on weight bearing and there was no objective evidence of tenderness or pain on palpation of the joint.  The examiner stated that the Veteran was able to perform repetitive use testing which did not result in any additional functional impairment of his knee. 

As noted, Diagnostic Code 5260 contemplates a noncompensable evaluation where limitation of knee flexion is limited to 60 degrees, which is far exceeded by the measurements recorded above.  Moreover, the Veteran has demonstrated full extension of his right knee throughout the appeal period.

As discussed above, in DeLuca, the Court held that VA's review of a service-connected musculoskeletal disability must include an assessment of the functional impairment caused by that disability.  38 C.F.R. §§ 4.40, 4.45 and 4.59.  Although the Veteran has complained of symptoms such as pain, stiffness, instability, weakness, and fatigability in his knee, the evidence of record does not indicate that these symptoms result in any additional functional impairment.  Accordingly, in light of the objective medical evidence, the Board finds that the assignment of additional disability pursuant to 38 C.F.R. §§ 4.40 and 4.45 is not warranted.

	B.  Right Knee Strain with Instability

The Veteran's right knee strain with instability is currently assigned a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5257 (Knee, other impairment of).

Under Diagnostic Code 5257, severe recurrent subluxation or lateral instability in the knee warrants a 30 percent disability rating.  Moderate recurrent subluxation or lateral instability in the knee warrants a 20 percent disability rating.  A 10 percent disability rating is warranted for slight recurrent subluxation or lateral instability. See 38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Words such as "slight," "moderate," and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.  The Board observes in passing that "moderate" is generally defined as "of average or medium quality, amount, scope, range, etc."  See Webster's New World Dictionary, Third College Edition (1988), 871. 

As noted, the Veteran's service-connected right knee disability is currently rated 10 percent disabling.  To warrant a 20 percent disability rating under Diagnostic Code 5257, the competent evidence must demonstrate "moderate" recurrent subluxation or lateral instability in the knee.

Upon review, the Veteran's right knee instability has consistently been described by medical professionals as mild.  For example, during the December 2005 VA examination, the Veteran demonstrated "mild medial ligament laxity" with no anterior or posterior cruciate ligament problems or laxity.  Upon examination in November 2006, the Veteran complained of pain during McMurray testing and was noted to have "minimal medial ligament laxity of 2-3 millimeters."  During the May 2011 VA examination, the Veteran denied having instability of the knee and no instability was identified during a clinical examination.  Similarly, the January 2015 VA examination report indicates that joint stability testing was performed but instability of the right knee was not identified. 

The Board has considered the Veteran's statements that his right knee is unstable and he is competent to report that his knee feels unstable.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994) (noting that the Veteran as a lay person is competent to be able to report information of which he has personal knowledge, i.e., information that he can gather through his senses).  Competency of evidence differs, however, from the weight and credibility assigned to evidence.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination that addresses the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, supra; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that "although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, the Board finds the statements from the multiple VA examiners who have repeatedly characterized the Veteran's right knee instability as mild to be more credible than the Veteran's own statements.  In this regard, the Board notes that such findings were made after conducting specific medical tests to determine the level of knee instability. 

While not discounting the Veteran's complaints, in light of the consistent clinical findings, the Board may only conclude that any instability of the right knee would be considered slight.  Therefore, the criteria for a rating higher than 10 percent are not met.  

	C.  Degenerative Disc Disease of the Lumbar Spine 

The Veteran's lumbar spine disability is currently rated as 20 percent disabling under the General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Code 5243 (Intervertebral disc syndrome).  Under this formula, for next higher 40 percent rating, the evidence would have to show that the Veteran's symptoms result in forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  The general formula applies "[w]ith or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease."  38 C.F.R. § 4.71a.  Any associated objective neurologic abnormalities are evaluated separately under the appropriate diagnostic code. 38 C.F.R. § 4.71a, Note 1. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2); see also Plate V.

During a November 2006 VA examination, the Veteran demonstrated 45 degrees of forward flexion with complaints of pain.  The examiner noted that repetitive use testing did not result in any additional functional impairment. 

A February 2009 private treatment record noted that the Veteran displayed 15 degrees of forward flexion of the lumbar spine.  Such limitation of motion is consistent with a 40 percent disability rating. 

The Board has considered whether a disability rating in excess of 40 percent is warranted, however the evidence does not show, and the Veteran does not allege, that his lumbosacral spine is ankylosed.  Moreover, although the Veteran has complained of fatigue, weakness, spasms, and pain, these symptoms do not result in additional functional impairment consistent with ankylosis.  See, e.g., the November 2009 and January 2015 VA examination reports.  

As noted, Note 1 of the General Rating Formula for Disease and Injuries of the Spine instructs to evaluate any associated objective neurologic abnormalities separately under an appropriate Diagnostic Code. 

During the January 2015 VA examination, the Veteran displayed normal reflexes and sensory examination.  The examiner noted that the Veteran did not have any radicular pain or any other signs or symptoms due to radiculopathy.  A private treatment record from September 2015 noted that the Veteran had lumbar pain but it did not radiate and a clinical examination revealed no neurological deficits, no motor deficits, and full muscle strength and sensation in his bilateral lower extremities.  Notwithstanding these findings, the private physician diagnosed the Veteran with "baseline neuropathy."  

In an October 2016 VA treatment record, the Veteran complained of sciatic pain that goes down the back of his left leg to his knee.  In a November 2016 VA treatment record, the Veteran again complained of sciatic pain in his back that was "seasonal."  Based on the Veteran's complaints of pain and the diagnosis of neuropathy, the Board finds that a separate 10 percent rating is warranted for sciatic neuropathy of the left lower extremity.  

The Board finds that the next-higher 20 percent evaluation under Diagnostic Code 8720 is not warranted.  Upon review, the record does not indicate that the Veteran experiences impaired light touch, pinprick or positional sensory impairment.  His deep tendon reflexes and muscle tone have been described as normal.  There is no evidence of atrophy.  There is also no evidence of foot drop.  As such, the record does not indicate that the Veteran experiences moderate paralysis of the sciatic nerve as would be required for a disability rating in excess of 10 percent. 

Based on this record, the Board finds that the Veteran's neurological manifestations can best be described as mild, there is no indication that moderate neurological manifestations exist. 


	D. Cervical Spine Disability

The Veteran's cervical spine disability is currently rated as 10 percent disabling prior to November 20, 2009, and 20 percent disabling thereafter, under the General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Code 5242 (degenerative arthritis of the spine).  Under this formula, for a 20 percent rating, the evidence would have to show forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees.  A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

During a November 2006 VA examination, the Veteran displayed 45 degrees of forward flexion of the cervical spine and a combined range of motion in excess of 170 degrees.  The VA examiner noted that repetitive use testing did not result in any additional functional impairment of the cervical spine. 

The Veteran was afforded another VA examination to determine the severity of his cervical spine in November 2009.  Clinical testing revealed that the Veteran's cervical spine range of motion was less than 170 degrees, and an increased rating of 20 percent was assigned as of the date of this examination, November 2, 2009.  Although the examiner recorded that the Veteran experienced pain during repetitive motion testing, it was noted that he did not experience any additional functional impairment. 

With respect to whether a disability rating in excess of 20 percent is warranted at any time during the appeal period, the record does not indicate that the Veteran's cervical spine range of motion has been limited to 15 degrees.  For example, during the May 2011 VA examination, the Veteran demonstrated 20 degrees of forward flexion of the cervical spine, with no additional functional impairment following the Veteran's repetitive use testing.  During the January 2015 VA examination, the Veteran's range of motion was described as normal. 

In May 2017, the Veteran's representative argued that the Veteran experiences neck pain which radiates to his elbows and that he experiences numbness and tingling in his fingers.  Indeed, the claims file contains a February 2013 VA treatment record which notes that the Veteran complained of neck pain which radiates into his left upper extremity.  He stated that he had arm or hand weakness and that it "feels numb."  The Veteran was diagnosed with neck arthralgia and instructed to avoid shoveling snow; he was not diagnosed with a neurological abnormality due to his cervical spine disability.  Subsequent treatment records, including the January 2015 VA examination report, indicate that the Veteran does not experience any neurologic abnormalities.  In fact, the January 2015 VA examiner stated that the Veteran does not have any radicular pain or other signs or symptoms due to radiculopathy. 

Based on the evidence of record, the Board finds that an increased rating is not warranted for the Veteran's cervical spine disability. 

	E.  Bilateral Hearing Loss

In cases where the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) represent eleven categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent eleven categories of decibel loss based on the pure tone audiometry test. 

The numerical designation of impaired efficiency (I through XI) will be determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to pure tone decibel loss. 

For example, with the percentage of discrimination of 70 and an average pure tone decibel loss of 64, the numeric designation level is 'V' for one ear.  The same procedure will be followed for the other ear.  38 C.F.R. § 4.85(b).

The percentage evaluation will be found from Table VII (in 38 C.F.R. § 4.85) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing and the vertical column appropriate to the numeric designation level for the ear having the poorer hearing.  For example, if the better ear has a numeric designation level of 'V,' and the poorer ear has a numeric designation level of 'VII,' the percentage evaluation is 30 percent. 38 C.F.R. § 4.85(e).

Additionally, an alternate rating table (Table VIA) may be used for what is identified as "unusual patterns of hearing impairment," including cases where the pure tone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) are 55 decibels or more, or where the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86. 

Upon examination in November 2006, the Veteran's pure tone thresholds, in decibels, were as follows:





HERTZ



1000
2000
3000
4000
Average
RIGHT
25
30
50
50
39
LEFT
70
85
80
90
81

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 84 in the left ear.

For the right ear, application of an average pure tone threshold of 39 dB and speech recognition score of 92 results in a numerical designation of I under Table VI.  For the left ear, application of an average pure tone threshold of 81 dB and of the speech recognition score of 84 results in a numerical designation of III under Table VI. 

As applied under Table VII, the right ear numerical designation of I and the left ear numerical designation of III results in a zero percent rating.

The Board also has considered the application of exceptional patterns of hearing impairment.  In this case, the Veteran's audiometric testing results reveal pure tone thresholds at the 1000, 2000, 3000, and 4000 Hz of 55 dB or greater in the Veteran's left ear.  The test results do not, however, show 30 dB or less at 1000 Hz and 70dB or more at 2000 Hz.  Accordingly, the Veteran may be rated under table VIA for his left ear, however the Roman numeral designation may not be elevated to the next higher level.  See 38 C.F.R. § 4.86.

Applying table VIA to the November 2006 left ear audiometric test results yields a level VII designation (77-83 percent average pure tone decibel hearing loss).  

After taking into consideration the exceptional patterns of hearing impairment, under table VII, a numerical designation of I for the Veteran's right ear and a designation of VII for the left ear results in a zero percent rating under Diagnostic Code 6100.  

In support of his claim, the Veteran submitted a private audiometric test result from July 2014.  Upon review, this report indicates that speech audiometry testing used the MCL standard instead of the Maryland CNC test.  As a result, it is not combatable with the VA regulations governing hearing loss.  However, as discussed immediately below, the Veteran was afforded a VA audiometric examination six-months later. 

Upon examination in January 2015, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



1000
1000
3000
4000
Average
RIGHT
30
45
65
60
50
LEFT
65
80
85
90
80

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 in the left ear.

For the right ear, application of an average pure tone threshold of 50 dB and speech recognition score of 96 results in a numerical designation of I under Table VI.  For the left ear, application of an average pure tone threshold of 80 dB and of the speech recognition score of 96 results in a numerical designation of II under Table VI.  As applied under Table VII, the right ear numerical designation of I and the left ear numerical designation of II results in a no percent evaluation.

Because audiometric testing results reveal pure tone thresholds at the 1000, 2000, 3000, and 4000 Hz of 55 dB or greater in the Veteran's left ear the Veteran may be rated under table VIA for this ear based on exceptional patterns of hearing impairment.

Applying table VIA to the January 2015 left ear audiometric test results yields a level VII designation (77-83 percent average pure tone decibel hearing loss).  

After taking into consideration the exceptional patterns of hearing impairment, under table VII, a numerical designation of I for the Veteran's right ear and a designation of VII for the left ear results in a zero percent rating under Diagnostic Code 6100.  

As such, the preponderance of the evidence is against the Veteran's claim for a higher evaluation for bilateral hearing loss, and the claim is denied.



	F.  Loss of Skull Due to Mastoidectomy

While on active duty in 1992, the Veteran developed a recurring infection in his left ear.  In 1994, he was diagnosed with cholesteatoma (a tumor-like growth), a mastoidectomy was performed to remove the cholesteatoma later that year.  A second operation was done in 1995 and no recurrence of the cholesteatoma was found.  In October 1998, he developed brain involvement with the chronic ear infection and underwent surgery.  A tympanoplasty and ossicular reconstruction was performed in May 1999. 

The Veteran's mastoidectomy is rated under Diagnostic Code 5296 for the loss of part of his skull.  Under this code, a 10 percent evaluation is assigned for areas smaller than the size of a 25 cent piece, or quarter, which measures 0.716 in2 or 4.619 cm2.  If the lost area is larger in size than a 50 cent piece (1.140 in2 or 7.355 cm2), a 50 percent evaluation is assigned.  For losses in between these two sizes, a 30 percent evaluation is assigned.  38 C.F.R. § 4.71a, Code 5296.  Diagnostic Code 5296 also provides that where "both inner and outer tables" are lost and there is a brain hernia, meaning that the brain matter presses out through the skull defect, an 80 percent evaluation is assigned.  A note provides that any intracranial complications be rated separately.

The record reflects that the Veteran was originally granted service connection for the loss of skull in a June 2003 rating decision.  At that time, the RO noted that a 10 percent disability rating was being assigned based on a March 2003 medical opinion which stated that in the typical mastoidectomy, the Veteran would be expected to have the mastoid bone resected, which is generally less than the size of a quarter. 

The Veteran filed an informal claim in January 2005 which noted that he was seeking benefits based on disfigurement of the left ear.  In a March 2017 rating decision, the RO granted an increased rating for the Veteran's mastoidectomy.  A 30 percent rating was being assigned effective March 2, 2015.  This effective date was chosen based on a March 2015 VA examination which indicated that the area lost was larger than a quarter but smaller than a 50-cent piece.  

Upon review, the Board notes the March 2003 medical opinion which served as the basis for the assignment of the initial 10 percent rating appears to have been based on speculation, whereas the March 2015 VA examiner documented the size of the skull loss during a clinical examination.  As such, the Board finds that an increased 30 percent rating is warranted as of the date of the Veteran's claim, January 10, 2005.

The Board has considered whether a disability rating in excess of 30 percent is warranted, however the record does not reflect that the Veteran has lost a portion of his skull larger than a 50 cent piece and there is no evidence of a brain hernia.  

	G.  Cholesteatoma

The Veteran's cholesteatoma residuals is currently assigned a noncompensable (zero percent) rating under Diagnostic Codes 6299-6200.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.

Diagnostic Code 6200 provides a 10 percent disability rating for chronic suppurative otitis media, mastoiditis, or cholesteatoma (or any combination) during suppuration, or with aural polyps.  A Note to Diagnostic Code 6200 provides that hearing impairment, and complications such as labyrinthitis, tinnitus, facial nerve paralysis, or bone loss of skull, are to be rated separately.  38 C.F.R. § 4.87.  

Upon examination in March 2005, the Veteran's facial nerve functions were intact and there was "some crusting" but no drainage in the left ear.  The examiner noted that the Veteran did not have an active infection or acute disease.  Instead, it was noted that most of his symptoms concerned his service-connected tinnitus and vertigo. 

Although the Veteran was provided with a VA audiological examination in November 2006, the examiner did not comment on the presence or absence of aural polyps or discharge. 

Private treatment records from June 2014 note that the Veteran denied having any drainage of his ears.  Moreover, polyps and drainage were not identified during a clinical examination. 

A physical examination conducted during the March 2015 VA examination noted that the Veteran had a complete loss of the left tympanic membrane and a left mastoid cavity as a result of the mastoplasty.  However, the examiner specifically noted that the Veteran did not have any tumors, neoplasms, or other pertinent physical findings or complications, such as aural polyps or discharge.

Based upon the forgoing, the Board finds that the Veteran's left cholesteatoma does not warrant a compensable evaluation.  Examinations of the Veteran's ear canal have consistently demonstrated a mastoid cavity, but no evidence of aural polyps or discharge.

The Board has considered the Veteran's lay statements and acknowledges that he is competent to give evidence about what he has experienced or observed.  The Veteran has made vague assertions that he is entitled to an increased evaluation for his left cholesteatoma residuals.  However, these assertions are outweighed by the medical evidence of record, which evaluated the severity of the Veteran's left cholesteatoma and did not identify any aural polyps or discharge.  Additionally, the VA examinations described above were based upon an interview with the Veteran, an examination, a review of the Veteran's treatment records, and the VA examiner's medical expertise. 

A note to Diagnostic code 6200 provides that hearing impairment, and complications such as labyrinthitis, tinnitus, facial nerve paralysis, or bone loss of skull are to be rated separately.  The Veteran has indicated that he experiences pain and dizziness as a result of ear disability.  See, e.g., a November 2015 statement.  Upon review, the Veteran has already been granted service connection for hearing loss, tinnitus, head pain, and bone loss of the skull.  Facial nerve paralysis and labyrinthitis have not been identified and the Veteran has not alleged that such disabilities are present. 

The probative evidence of record is against a compensable disability rating for the Veteran's left cholesteatoma.  There is no probative evidence of record that the Veteran is entitled to a compensable evaluation.

	H.  Extraschedular evaluation 

In the July 2017 Informal Hearing Presentation, the Veteran's representative argued that an extraschedular rating was warranted for the service-connected cholesteatoma, status post mastoidectomy.  It was specifically argued that the Veteran experiences left ear pain which is incapacitating and causes him to "cease all activity due to the duration."  Neither the Veteran nor his representative has raised any other extraschedular arguments, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the record.)

Under Thun v. Peake, 22 Vet. App. 111 (2008) aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected cholesteatoma and the evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  As discussed above, the Veteran's representative has argued that the pain the Veteran experiences is not contemplated under the ratings criteria.  However, the Veteran was granted service connection for head pain in March 2017 to compensate him for his head pain.  The Board also notes that the Veteran has complained that his mastoidectomy and cholesteatoma have resulted vertigo, tinnitus, and sexual and social anxiety.  Upon review, however, the Veteran has been awarded service connection for vertigo, tinnitus, depression, and erectile dysfunction.  As a result, the Veteran's symptomatology is being contemplated under the appropriate ratings criteria. 

Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.  Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  

The Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  


ORDER

An increased rating in excess of 10 percent for degenerative joint disease of the right knee is denied.

An increased rating in excess of 10 percent for right knee strain with instability is denied.

An increased rating of 40 percent, but no higher, for the service-connected degenerative disc disease of the lumbar spine is granted, subject to the regulations governing the payment of monetary awards.

A separate disability evaluation of 10 percent under Diagnostic Code 8720 for impairment of the left sciatic nerve is granted, subject to the regulations governing the payment of monetary awards.

A disability rating in excess of 10 percent for degenerative arthritis of the cervical spine prior to November 20, 2009, and 20 percent disabling thereafter, is denied.

An increased compensable rating for the service-connected bilateral hearing loss disability is denied.  

An increased disability evaluation of 30 percent, but no higher, is granted prior to March 3, 2015, for the service-connected loss of skull due to mastoidectomy, subject to the regulations governing the payment of monetary awards.

An increased disability evaluation in excess of 30 percent, for the service-connected loss of skull due to mastoidectomy, on and after March 3, 2015, is denied.

An increased compensable rating for the service-connected cholesteatoma is denied.  


REMAND

For the following reasons, the Board finds that the remaining issues on appeal must be remanded to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

	A. Tendinopathy of the Right and Left Foot

The Veteran was granted service connection for tendinopathy of the bilateral feet in a January 2010 rating decision.  This decision noted that the Veteran was diagnosed with tendinopathy of both feet during a November 2009 VA examination.  Upon review, the examination did not identify the presence of pes cavus. 

The Veteran was afforded an additional VA examination in May 2011.  At that time, the Veteran complained of pain in both feet which limits his ability to walk.  He reported seeing a podiatrist and receiving injections in his right foot which helped, but he did not return as the podiatrist believed that the problems with his feet could not be resolved.  It was noted that the Veteran used orthotic inserts in both of his shoes and he had a poor response to treatment.  A clinical examination revealed swelling and tenderness of both feet and the examiner noted that these disabilities would have "significant effects" on his occupational activities by decreasing his mobility, and causing problems lifting and carrying, pain and a lack of stamina.  The Veteran was again diagnosed with tendinopathy of both feet; pes cavus was not identified.

Pursuant to the Board's remand, the Veteran was afforded a VA foot examination in January 2015.  Although the examiner indicated that the Veteran's claims file had been reviewed, the Veteran was diagnosed with pes cavus and the examiner did not describe the current status of the Veteran's service-connected tendinopathy.  As a result, it is unclear if the examination is inadequate or if the Veteran diagnosis has changed from tendinopathy to pes cavus.  A new medical examination is therefore required. 

	B.  A Skin Disability of the Hands

In December 2014, the Board remanded the Veteran's claim in order to schedule him for a VA examination and to obtain an opinion on the etiology of his claimed skin condition.  In the remand, the Board noted that the Veteran had been diagnosed with certain skin abnormalities, described as keratotic lesions, on the backs of his hands during the appeal period.  The Board requested that the examiner consider this February 2009 private treatment record when rendering an opinion. 

Following the Board's remand, the Veteran was afforded a VA examination January 2015.  Although the examiner indicated that the Veteran did not currently have a skin disability on his hands, the report does not comment on the diagnosis of keratotic lesions that was identified in the Board's remand.  As a result, a new medical opinion is required.

	C.  Arthritis and Numbness of the Hands and Fingers

During the May 2014 hearing, the Veteran testified that he developed arthritis of the fingers while on active duty.  See the hearing transcript, page 41.  Pursuant to the Board's remand, the Veteran was afforded a VA examination in January 2015.  Upon review, however, the examination report indicates that diagnostic studies of the Veteran's hands and fingers were not performed and x-ray studies of the hands and fingers were unavailable.  As a result, it is unclear whether or not the Veteran has arthritis of the hands and fingers.  A new examination is therefore required. 

	D.  Arthritis of the Ankles, Left Shoulder, Left Elbow, Feet and Toes.

With respect to the Veteran's ankles, the Board remanded the Veteran's claim to determine whether the Veteran's claimed bilateral ankle disability was related to service.  Although the Veteran was provided a new VA examination in January 2015, this examination did not reveal the presence of an ankle disability and the RO denied the Veteran's claim in the March 2017 Supplemental Statement of the Case based on the lack of a current disability.  Upon review, however, the Board notes that the Veteran demonstrated a diminished range of motion of the right and left ankles during the November 2009 VA foot examination.  As such, a medical opinion is necessary to determine whether this diminished range of motion is related to the Veteran's active duty service.  

The Board's November 2014 decision also remanded the issues of entitlement to service connection for arthritis of the left shoulder, left elbow, feet, and toes.  These issues were not readjudicated in the March 2017 SSOC and the Veteran's claim remains pending.  On remand, the RO should ensure that all necessary development has been accomplished and readjudicate the Veteran's claims. 

	E.  GERD

Pursuant to the Board's remand, the Veteran was afforded a VA examination in January 2015.  Following a clinical examination and a review of the claims file, the examiner stated that the Veteran's current GERD is not related to his active duty service because the Veteran was not diagnosed with GERD while on active duty.  

While the Veteran's service treatment records do not indicate that she was diagnosed with GERD during service, service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d).  Accordingly, a new medical opinion must be obtained. 

	F.  TDIU

The Veteran's claim for TDIU is inextricably intertwined with his pending claims.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending adjudication.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take appropriate steps to contact the Veteran in order to have him identify the names and addresses of all health care providers who have treated him for the issues on appeal.  The Veteran should also be notified that he may submit evidence or treatment records to support his claim.

The Board is particularly interested any outstanding records of VA medical treatment (generated after the last treatment notes of record).

The AOJ should attempt to obtain any such records.  All efforts to obtain such records should be documented in the claims folder.  All available records should be associated with the Veteran's VA claims folder.

2.  After completing the action requested in item 1, the AOJ should have the Veteran scheduled for a VA examination to determine the current severity of the service-connected right and left foot tendinopathy.  The claims file should be made available to the examiner for review, and all indicated testing should be performed in this regard. 

The examiner should review the Veteran's claims file, including the November 2009, May 2011, and January 2015 VA examinations and comment on whether the Veteran's foot disability is more appropriately categorized as tendinopathy or pes cavus.

3.  After completing the action requested in item 1, the AOJ should arrange for an appropriate health care provider to review the Veteran's claims file and provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that keratotic lesions identified in the February 2009 private treatment records are due to an event or incident of the Veteran's period of active service.  

The examiner should discuss the Veteran's lay statements regarding the history of his claimed disability, including his statements regarding exposure to metal cleaning solvents.

If the reviewing health care provider finds that physical examination of the Veteran and/or diagnostic testing is necessary, such should be accomplished.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion unless there is a medical reason to doubt its veracity.  In such a case, the examiner should explain why the Veteran's recollection is inconsistent with principles of medical science and/or the evidence in this case.

4.  After completing the action requested in item 1, the AOJ should schedule the Veteran for a VA examination to determine the nature and likely etiology of the Veteran's claimed arthritis of the hands and fingers.  The Veteran's claims file must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner, to include x-ray studies, should be accomplished.  

The examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that any identified arthritis of the hands and fingers had causal origins in service or is otherwise related to the Veteran's active duty service.  

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  After completing the action requested in item 1, the AOJ should schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed arthritis of the ankles.  All diagnostic testing deemed necessary should be performed.

The examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that the reduced range of motion in the Veteran's ankles had causal origins in service or is otherwise related to the Veteran's active duty service.  

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6.  After completing the actions requested in item 1, the AOJ should arrange for an appropriate health care provider to review the Veteran's claims file and provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the diagnosed GERD had its clinical onset during service or is due to an event or incident of the Veteran's period of active service, including the Veteran's in-service complaints of indigestion.  

If the reviewing health care provider finds that physical examination of the Veteran and/or diagnostic testing is necessary, such should be accomplished.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

7.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


